DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 6-7, 9-10, 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“the marker pattern points in multiple non-parallel spatial directions by comprising at least two non-parallel angled faces; the face identification pattern is configured to provide information identifying a particular face of the medical navigation marker device viewable from a particular spatial direction; and the detailed direction pattern is configured to provide spatial orientation information for the medical navigation marker device, the detailed direction pattern being integrated with the face identification pattern and comprising at least two angled moiré fields that are configured to generate at least one moir6 pattern that points in multiple non-parallel spatial directions.” as required by claims 1, 12 and 17; 
Dependent claims 4, 6-7, 9-10, 13-16 are allowed at least by virtue of their respective dependency upon the allowable base claims.
Prior arts US 20040002642, US 20120059244, and US 20050109855, individually or in combination, do not disclose or reasonably suggest all of the corresponding elements and the remaining limitations as claimed, in combination and taken together as a whole. Thus, for at least the foregoing reasons, the Office finds no reason to reject the claims herein. Accordingly, the claims are held to be allowable.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793